                    Case 4:19-cv-00229-RSB-CLR Document 1 Filed 09/12/19 Page 1 of 5



                             IN THE
                            fS      UNITED STATES
                                tSoTHEIW          DISTRICT
                                              DISTRICT     COURT
                                                       OF GEORGU                                   Tx               I
                                                        -          DIVISION                        2019srP I? PH 2:07



        rhe/ull na^e ofih^ plaMiffir,this section]
                                                                                     fi*4l9 229
                                                                       Civil Action No.
,574^                                                                  [to be assigned by Clerk]



          V.



fEnler-theUl name ofeach defendant in this action.
Ifpossible, please list only one defendant per Ime.]




 d^/ru
               a-       Km^




                                                                                         No
      Ifallotted by statute, do
[Tfanv ans:w&T requires additional space,pleaseuseadd^^


 I.
           PREVIOUS LAVSUrrS
                     Rave you begun other lawsuits in state
                                                              orfederal court dealing wUh the same Facts involved
                     ip this action?
                                       Yes             No
               Case 4:19-cv-00229-RSB-CLR Document 1 Filed 09/12/19 Page 2 of 5




      B       Ifyour answer io A is Yos. describe the la.suit in the space belo..[Ifnare than one la.suU,
               describe on another sheet using_ the same outline.]
               X.     J>ariies to this lawsuit:

                      jeiaintiff:

                      ^defendant:


                                                  court, naySIthe distrid; ifstale court, narmlM county)

              s.      X)ocket Number:

              4,      Name(s)ofJudge(s) to whom case was assigned:
              5.      Status of Case:                         was the case dismissed? Sealed? Appealed? SiiU Pending?)

               d.     Date lawsuit wasfiled:                                                  -
                      jOate ofdisposition (ifconctwi-edfr

      c.      Do you have any other lawsuit(s)pending in thefederal courf!
               Yes,

II.   PARTIES

      In Item A below,place your name and address in the space provided [Ifadditionalplaintiffs, do the
      same on another sheet ofpaper.]
      Name of Pla-intiff:

       Address:                                                                                                 ~.
       SZ:';i.S'n,nce the fun name ofe defendant, and hislherlits address^md^^
      " xjse Item Cfor additional defendants, ij any.

B.     N.„.

       Addr^s:                                          fv! ■re, fia.l/voi
                Case 4:19-cv-00229-RSB-CLR Document 1 Filed 09/12/19 Page 3 of 5




c.




                         ii'^                                          ^      —
m.
      statement OF CLAIMS                                 n^a-ibe how mch defendant is involved. Indj^dedso the namE(!)
      Stale here, as briefly OSpossible, thefacts"fy""'            erguments or cite any cases or stalutes. Ifyou intend to
     :r;:=
     °ne7IAttach extra shells ofpaper if necessary.
      -r.„.                                                                                 lecrir yerl,4rfcsir.o^ ^
     ..Url..,r LnyLOJisJ ^
                                                                                        - <d/ii/!/rlY(^




      icuLM-UhumX^fkJtiyi^^^
           Case 4:19-cv-00229-RSB-CLR Document 1 Filed 09/12/19 Page 4 of 5




nr.   STATEMENT OF CLABt- continued.




                                \




                                        4
              Case 4:19-cv-00229-RSB-CLR Document 1 Filed 09/12/19 Page 5 of 5




rv.    iOSLIEF-

       Siaie briefly and exactly whatyou want this court to dofor you.

        :2
                          i//fli /xjXiy/'iiJtjrf,                   f/iOa^O'2/aJ                        —



                         a^MfM                 /i/zAd/IC /Exfi(//-




      Ideclare under penalty ofperjury that theforegoing is true and correct
      Signed this     /A         day ol                                    ■


                                                                               Signalure ofpifixnSiff




                                                                                     Address

                                                                                         ,ih££^er

                                                                  .^y.y 6/)' yj'dl^jS                   ^

                                                                                   Phone Number
